DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Kim
Claims 1-7 and 11-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim(USPubN 2013/0314421).
As per claim 1, Kim teaches a computer-implemented method for generating a multilayer scene, the method comprising: 
receiving a video stream data of an actor, using an imaging unit, wherein the video stream data captures the actor at least partially; isolating the actor from the video stream data, wherein the isolated actor is positioned at an actor layer of the multilayer scene(Para.[0123]); 
identifying at least two layers of images from one or more input data, wherein the at least two layers of images are positioned at two different depth positions within the multilayer scene(Para.[0124], [0209]); and 
displaying the multilayer scene on a display unit, wherein the multilayer scene comprises the actor layer positioned in front of one of the at least two layers of images and behind the other one of the at least two layers of images(Para.[0126], [0127], Fig. 13).
As per claim 2, Kim teaches wherein the step of identifying at least two layers of images includes receiving a multilayer input data as the one or more input data, the multilayer input data including the at least two layers of images(Para.[0138], [0139], [0209]).
As per claim 3, Kim teaches wherein the step of identifying at least two layers of images includes receiving a composite input data as the one or more input data, the at least two layers of images being extracted from the composite input data(Para.[0157]-[0162], [0209]).
As per claim 4, Kim teaches wherein the step of identifying at least two layers of images includes identifying a first region and a second region from one of the at least two layers of images, the first region and the second region being positioned at two different depth positions within the multilayer scene(Para.[0123], [0209]).
As per claim 5, Kim teaches wherein the step of isolating the actor from the video stream data includes positioning the isolated actor at a predetermined depth position within the actor layer(Para.[0123]).
As per claim 6, Kim teaches further comprising the step of determining the depth positions of the identified at least two layers of images within the multilayer scene, wherein each of the depth positions are selected between positions in front of or behind the actor layer(Para.[0209]).
As per claim 7, Kim teaches wherein the depth positions of the identified at least two layers of images within the multilayer scene are determined based on a feature present on each of the at least two layers of images(Para.[0209]).
As per claim 11, Kim teaches further comprising the step of identifying an interactive object from the one or more input data, wherein the actor interacts with the interactive object by causing the isolated actor displayed on the multilayer scene to interact with the interactive object(Para.[0156]-[0166]).
As per claim 12, Kim teaches wherein a visual state change is triggered in response to the isolated actor interacting with the interactive object, the visual state change including visual change in a region of the multilayer scene corresponding to the interactive object(Para.[0156]-[0166]).
As per claim 13, Kim teaches further comprising the step of determining that the isolated actor is interacting with the interactive object by identifying the isolated actor within the actor layer overlapping with the region of the multilayer scene corresponding to the interactive object(Para.[0156]-[0166]).
As per claim 14, Kim teaches further comprising the step of determining that the isolated actor is interacting with the interactive object by identifying a gesture of the actor from the video stream data(Para.[0156]-[0166]).
As per claim 15, Kim teaches a system for generating a multilayer scene, comprising: an imaging unit capturing a video stream data of an actor at least partially; a storage unit having a computer-readable program code stored therein; and a processor, in communication with the storage unit, configured to execute the computer-readable program code(Abs) and the other limitations in the claim 15 has been discussed in the rejection claim 1 and rejected under the same rationale.
As per claim 16, the limitations in the claim 16 has been discussed in the rejection claim 2 and rejected under the same rationale. 	
As per claim 17, the limitations in the claim 17 has been discussed in the rejection claim 3 and rejected under the same rationale. 	
As per claim 18, the limitations in the claim 18 has been discussed in the rejection claim 4 and rejected under the same rationale. 	
As per claim 19, the limitations in the claim 19 has been discussed in the rejection claim 6 and rejected under the same rationale. 	
As per claim 20, the limitations in the claim 20 has been discussed in the rejection claim 7 and rejected under the same rationale. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Kim in view of Yewdall
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim(USPubN 2013/0314421) in view of Yewdall et al.(USPubN 2016/0198097; hereinafter Yewdall).
As per claim 8, Kim teaches all of limitation of claim 1. 
Kim is silent about further comprising the steps of: receiving a second video stream data of a second actor, using the imaging unit, wherein the second video stream data captures the second actor at least partially; and isolating the second actor from the second video stream data, wherein the isolated second actor is positioned at the actor layer of the multilayer scene.
Yewdall teaches further comprising the steps of: receiving a second video stream data of a second actor, using the imaging unit, wherein the second video stream data captures the second actor at least partially; and isolating the second actor from the second video stream data, wherein the isolated second actor is positioned at the actor layer of the multilayer scene(Para.[0067], Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kim with the above teachings of Yewdall in order to improve the user experience with multiple feed video source and composited video efficiently.
As per claim 9, Kim and Yewdall teach all of limitation of claim 8. 
Kim is silent about wherein the actor layer includes two layers in which the isolated first actor and the isolated second actor are positioned separately in the two layers.
Yewdall teaches wherein the actor layer includes two layers in which the isolated first actor and the isolated second actor are positioned separately in the two layers(Para.[0067], Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kim with the above teachings of Yewdall in order to improve the user experience with multiple feed video source and composited video efficiently.

Kim in view of Al Jazaery
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim(USPubN 2013/0314421) in view off Al Jazaery et al.(USPubN 2020/0110928; hereinafter Al Jazaery)
As per claim 10, Kim teaches all of limitation of claim 1. 
Kim is silent about further comprising the step of identifying a gesture of the actor from the video stream data, wherein the identified gesture causes an action to be exercised by the isolated actor displayed on the multilayer scene.
Al Jazaery teaches further comprising the step of identifying a gesture of the actor from the video stream data, wherein the identified gesture causes an action to be exercised by the isolated actor displayed on the multilayer scene(Para.[0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Kim with the above teachings of Al Jazaery in order to enhance the user experience to improve the way that appliances are controlled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484